DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of species A( multi-core fiber) and subspecies 1 (doped gain fibers)  in the reply filed on Feb. 22, 2022 is acknowledged.  The traversal (of the subspecies restriction)  is on the ground(s) that subspecies 1 (doped gain fibers )  and 2 (cladding to guide pump beam) are not mutually exclusive.  This is found persuasive and the restriction between the subspecies is withdrawn. Since there was no traversal of the species that requirement is still deemed proper and is therefore made FINAL. Claims 1 and 2 are generic. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-11 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “photonic lantern” in claims 3-11 and 16-20 is used by the claim to mean a coupler that connects a multicore fiber to a second multicore fiber  (because of the limitations in the rest of these claims) while the accepted meaning is “a low-loss optical waveguide that connects one multimode core to several cores that each support fewer modes.” (See  e. g. Birks et al. “The Photonic lantern” Advances in Optics and Photonics, vol. 7, issue 2, pp. 107-167). Also with regard to this definition, the structures shown in Fig. 14B  and Fig. 15C cannot be said to be a photonic lantern structure.  The term is indefinite because the specification does not clearly redefine the term. The claims are interpreted broadly to include couplers between multicore fibers.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 7-8, 11, 13, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhu (WO 2013/090549).
With regard to claim 1,  Zhu discloses (see Fig. 10) a photonic lantern (tapered coupler 210a) coupling first multicore fiber (MCF input)to a second multicore fiber (double clad multicore EDF 100). 
With regard to claim 21, Zhu discloses (see para. [0059 and Fig. 8) a multi-core optical fiber (input MC fiber) to guide signal light; a pump optical fiber (810a & 810b) to guide pump light (pump source MM diodes 805a, b, c, &d) , a double-clad active optical fiber (DC-MC-EDF) having an inner cladding to guide the pump light (from pump source MM diodes 805a, b, c, &d)  and a core doped with a gain medium (erbium ions) to amplify the signal light (see Fig. 1A for cross section of fiber), and a photonic lantern (tapered multicore fiber coupler 815a, 815b).
With regard to claim 3, the photonic lantern couples the input multi-core fiber to the multicore EDF.
With regard to claims 7-8 and 10-11, the configuration of Zhu Fig. 10, or alternatively (Fig. 8) shows a first multicore fiber (input MC), a first photonic lantern (tapered coupler 210a), coupled to an intermediate, multi-core, double-clad (that is, cladding configured to guide a pump beam), which is in turn coupled to a second photonic lantern (tapered coupler 210b), which is coupled to a second multicore fiber (output MC).
With regard to claim 13, the pump fibers (810a & b) are evanescently coupled to the multicore EDF, to guide the pump beam amplify the signal beams propagating in the  multicore EDF [0059].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu as applied to claim 1 above, and further in view of Bradley (US 2012/0219255), cited Applicant’s IDS filed Dec. 11, 2019. Zhu does not specifically disclose the at least one optical fiber comprises a plurality of polarization-maintaining (PM) cores. However, Bradley discloses a multi-core optical fiber comprising a pluratliy of PM cores (Fig. 6, multicore fiber (50) includes PM cores, para. [0046] & [0078]). It would have been obvious to one skilled in the art, e. g. an optical engineer, to choose to provide PM cores at to at least one multicore fiber in the optical amplifier of Zhu, for control of polarization of light in applications where the signal uses polarization encoding to increase the amount of information in the signal.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu as applied to claim 1 above, and further in view of Ranka (US2006/0204190), cited Applicant’s IDS filed Dec. 11, 2019. Zhu does not specifically disclose the at least one optical fiber comprises a large-mode area (LMA), multimode fiber. However, Ranka teaches in the same field of endeavor a large-mode area, multimode optical fiber (Abstract and para. [0033]). Note that the core of the fiber may be doped to produce gain when pumped  with pump light (para. [0061]). Replacing the multi-core EDF in Zhu with the LMA, multimode fiber taught by Ranka results in the claimed invention. It would have been obvious to one skilled in the art, e. g. an optical engineer, to make such a replacement since it advantageously allows for optical amplifiers scalable to kilowatt average power levels while maintaining good spectral purity and beam quality for beam combined systems (such as multiple signals form a multi-core fiber) para. [0005].
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu as applied to claim 1 above, and further in view of Hu (US 8,693,824) cited Applicant’s IDS filed Dec. 11, 2019. Zhu does not disclose that at least one multicore fiber, at least one optical fiber or the photonic lantern coupling them has a surface configured to scatter light. However, Hu teaches an optical fiber with a cladding surface that acts to scatter light to the exterior of the fiber (Abstract). Residual cladding light produces detrimental problems for the amplifier or related optical components such as a laser source. Therefore, one skilled in the art, e. g. an optical engineer, would have found it obvious to configure the surface of at least part of the multicore fiber and/or photonic lantern (taper coupler) in the device of Zhu, to strip off undesirable residual cladding light (2nd col. lines 27-34).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu as applied to claim 1 above, and further in view of Maitland et al. (US 7,386,203), cited Applicant’s IDS filed Dec. 11, 2019. Zhu does not disclose at least one of the multi-core fiber, the at least one fiber, or the photonic lantern is embedded within a material configured to couple light out of the multi-core fiber, the at least one fiber, or the photonic lantern.  However, Maitland teaches in a related field of endeavor an optical fiber end embedded in a material (302) configured to couple light out of the fiber (301) (Fig. 3A and 10th col. lines 60-67). Embedding the output end of the multicore output fiber in the device of Zhu, within a material as taught by Maitland results in the claimed invention. It would have been obvious to one skilled in the art, e. g. an optical engineer, to make such an embedding of the output fiber for situations in which the light is to be delivered radially from the end of an optical fiber, such as medical applications (7th col. lines 36-45).

Allowable Subject Matter
Claims 4-6 and 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 16-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.


Information Disclosure Statement
The information disclosure statement filed on Dec. 5, 2019 and Dec. 11, 2019 have been considered by the Examiner.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Rothenberg discloses phase wavefront feedback with multicore optical amplifiers. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC L BOLDA whose telephone number  is 571-272-8104.  The examiner can normally be reached on M-F from 8:30am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Yuqing Xiao, can be reached on 571-270-3603.  Please note the fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	
	/ERIC L BOLDA/               Primary Examiner, Art Unit 3645